Appellant has filed a supplemental transcript containing a nunc pro tunc order allowing eighty days from and after adjournment of the term of court in which to *Page 295 
prepare and file a statement of facts and bills of exceptions. In the case of Houston Davis v. State, No. 13,178 (opinion on motion for rehearing), it was held that the trial court was without authority to make a nunc pro tunc order of this character pending appeal.
It is observed that the appellant has not attempted to bring himself within the rule announced in George v. State, 25 Tex. Cr. App. 229, namely, that when not filed within the time allowed by law, bills of exception may be considered where it is shown to the satisfaction of this court that due diligence was used to secure their filing within the proper time and that the failure was without fault on the part of the accused or his attorney.
The motion is overruled.
Overruled.